Citation Nr: 1723790	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-21 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an increased rating for right ankle degenerative joint disease, rated as 10 percent disabling prior to November 26, 2014, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to June 1987, with prior service as a cadet in the United States Air Force Academy from June 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In conjunction with the hearing, the Veteran submitted a private February 2017 medical opinion in support of his claims.  Notwithstanding that a waiver is not necessary for Board consideration in this instance, given the July 2013 receipt date of the Veteran's substantive appeal as well as the favorable disposition below, the Veteran did submit a waiver of RO consideration of that evidence.  See 38 U.S.C.S. § 7105 (e)(1), (2) (LexisNexis 2017); 38 C.F.R. § 20.1304.   

The Board notes that the Veteran has filed a December 2016 notice of disagreement (NOD) at the RO concerning entitlement to service connection for sleep apnea and an increased rating for a right lower extremity nerve condition as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to entitlement to service connection for sleep apnea and an increased rating for a right lower extremity nerve condition will be the subject of a later Board decision, if ultimately necessary.


FINDINGS OF FACT

1.  Competent and credible evidence indicates the Veteran's tinnitus was incurred in service.

2.  Competent and credible evidence indicates a right ear hearing loss disability was incurred in service.

3.  During his March 2017 Board hearing and in a March 2017 written statement, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the appeal of his claim for an increased rating for his right ankle degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.S. §§ 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for right ear hearing loss have been met.  38 U.S.C.S. §§ 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased evaluation for right ankle degenerative joint disease have been met.  38 U.S.C.S. § 7105(b)(2), (d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran asserts that he currently has right ear hearing loss and tinnitus that began during service in connection with his exposure to flight line noise as part of his duties on the parachute team in the Air Force Academy, and as a pilot and instructor pilot in the Air Force, including as a result of two plane ejections performed in service.  He has testified that he did not complain of tinnitus or hearing loss during service because he did not want to be grounded.

Following review of the evidence of record, the Board finds that service connection is warranted for both right ear hearing loss and tinnitus.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system such as hearing loss.  38 C.F.R. §§ 3.307, 3.309(a).  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

At the outset, the Board finds that the Veteran incurred in-service acoustic trauma, based on his consistent statements regarding the in-service noise exposure detailed above, and the service treatment and personnel records documenting the Veteran's airborne status and flying duties, routine audiograms, and a plane ejection in October 1980.  The Board also finds that the Veteran has a current tinnitus disability, as he is competent to testify to observable symptoms, such as ringing in his ears, and has done so credibly in this instance, including during a September 2012 VA audiological examination and during his March 2017 Board hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  A right ear hearing loss disability for VA purposes was also established by the September 2012 VA audiological evaluation.  38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current right ear hearing loss and tinnitus are related to his in-service acoustic trauma.

In this case, there is conflicting medical evidence.  A September 2012 VA examiner found that because there was no evidence of a significant threshold shift in service and normal hearing at separation, the Veteran's hearing loss and tinnitus are less likely the result of noise exposure in service.  However, in finding that the Veteran "did not have hearing loss while in service," the examiner did not discuss specific findings in the STRs of some degree of right ear hearing loss, as evidenced by puretone thresholds of 20 decibels or higher. See Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).  Nor did the examiner specify the dates of the audiograms relied upon as "enlistment" and "discharge" audiograms.  In this regard, the Board is unable to find an examination for purposes of "enlistment."  

What is more, the Veteran's time as a cadet in the Air Force Academy counts as active service for purposes of his disability benefits.  38 U.S.C.S. § 101(21)(D)(providing that active duty service includes service as a cadet at the United States Air Force Academy); 38 C.F.R. § 3.6 (b)(4) (2016).  Indeed, the Veteran has been granted service connection for a right ankle injury sustained during his time at the Air Force Academy.  Despite that, there is no indication that the September 2012 VA examiner considered audiometric findings documented during the Veteran's time as a cadet.  In this regard, when compared to his August 1975 audiogram for purposes of matriculation at the Air Force Academy, his May 1987 termination audiogram shows a positive puretone threshold change of 15 decibels at 3000 Hertz and 4000 Hertz in the right ear.  Such evidence tends to support a decline in right ear hearing acuity and a finding of a significant threshold shift at those frequencies, and should have been addressed by the VA examiner.    

In contrast to the September 2012 VA opinion, a private audiologist opined in February 2017 that the Veteran's hearing loss are tinnitus are directly related to active duty service, given documented acoustic trauma therein and a lack of post-service noise exposure.  In support of the February 2017 private opinion, the audiologist documented the episodes of acoustic trauma resulting from plane ejections in service and the daily noise exposure as a pilot, along with the Veteran's denial of post-service noise exposure, reporting he worked in an office and had no recreational noise exposure.  The audiologist observed that the Veteran's hearing loss configuration is consistent with noise-induced hearing loss, and the severity is consistent with the degree and duration of noise exposure reported by the Veteran.  He explained that delayed onset hearing loss and tinnitus is possible, as prolonged exposure to noise can damage or weaken underlying cochlear hair cells with damage manifesting over time.  He noted that the damage to outer hair cell cochlea could be verified with otoacoustic emissions testing, which is not typically performed.  The audiologist found that current testing done at separation is not a full measure of damage to cochlea, but rather only a partial indicator.  

In this case, the positive February 2017 opinion is more consistent with the Veteran's lay statements that his tinnitus and hearing loss began during service, as well as the service treatment records showing that some degree of right ear hearing loss began in service.  In this regard, while a pre-service audiogram dated in August 1975 showed right ear hearing acuity within normal limits, audiograms in September 1979, September 1981, December 1983, October 1984, and, significantly, in May 1987, just one month before separation, show a puretone threshold of between 20 and 25 decibels at either or both 3000 Hertz and 4000 Hertz.  Hensley, supra.  Thus, it appears that the Veteran's right ear hearing loss, though not yet rising to the level of a disability for VA purposes, began in service.  The February 2017 opinion is also consistent with a prior, albeit unsupported, private opinion in August 2014 that the Veteran's hearing loss and tinnitus are related to service. 

Moreover, when a claim involves a diagnosis based on purely subjective complaints, such as tinnitus, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  If it does, such testimony is sufficient to establish service connection.  Id.   

The Board finds that the February 2017 positive opinion, in combination with the Veteran's March 2017 Board hearing testimony, is sufficient to establish service connection for tinnitus and right ear hearing loss.  Specifically, the Veteran testified that as a pilot and instructor pilot in the Air Force, he was routinely exposed to aircraft noise with no or limited ear protection.  He brought with him to the hearing a helmet, as well as an audio recording of an actual ejection he experienced in service to demonstrate the noise exposure he endured, as well as the lack of hearing protection.  He testified that he experienced tinnitus and hearing loss in service, but did not seek treatment because he did not know that tinnitus was a medical condition or that it was treatable, but also because he was afraid of being grounded as a pilot.  The Board finds that explanation to be entirely plausible, given the evidence of grounding in the service treatment records for other conditions, and the documented attempts to get back into flight status.  Furthermore, although the Veteran told the September 2012 VA examiner that his tinnitus started ten years prior to the examination rather than during service, the Veteran clarified during his Board hearing that he was referring to when he first sought treatment for tinnitus.

In short, in light of the positive and negative opinion evidence of record, in addition to the Veteran's competent and credible reports, during his Board hearing, of first experiencing tinnitus and hearing loss during service, the Board finds that the evidence is at least in equipoise regarding whether his current right ear hearing loss and tinnitus were incurred in service.  Hence, affording him the benefit of the doubt, service connection for right ear hearing loss and tinnitus is warranted.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

II. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

In a March 2017 written statement, received prior to the promulgation of a Board decision, the Veteran's representative indicated that the Veteran wished to withdraw the appeal of his claim of entitlement to an increased rating for right ankle degenerative joint disease.  During his March 2017 Board hearing, the Veteran confirmed that he wished to withdraw from appeal his right ankle increased rating claim.

As the Veteran has withdrawn from appeal the right ankle increased rating claim, there remain no allegations of error of fact or law for appellate consideration.  






38 U.S.C.S. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review that claim and it is dismissed.


ORDER

Service connection for tinnitus is granted

Service connection for right ear hearing loss is granted.

The appeal concerning entitlement to an increased evaluation for right ankle degenerative joint disease is dismissed.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


